 



FIRST AMENDMENT
     FIRST AMENDMENT, dated as of March 14, 2007 (this “Amendment”) to the
CREDIT AGREEMENT, dated as of October 5, 2006 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Cinemark
Holdings, Inc., Cinemark, Inc., CNMK Holding, Inc., Cinemark USA, Inc. (together
with any of its permitted successors and assigns, the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”), Lehman Brothers Inc. and Morgan Stanley Senior Funding,
Inc., as joint lead arrangers and joint bookrunners (in such capacities, the
“Arrangers”), Morgan Stanley Senior Funding, Inc., as syndication agent (in such
capacity, the “Syndication Agent”), BNP Paribas and General Electric Capital
Corporation, as co-documentation agents (in such capacities, the
“Co-Documentation Agents”), and Lehman Commercial Paper Inc., as administrative
agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make,
and have made, certain loans and other extensions of credit to the Borrower;
     WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth below;
     WHEREAS, the Lenders and Agents are willing to agree to such amendments but
only on the terms and conditions contained in this Amendment;
     NOW, THEREFORE, the parties hereto hereby agree as follows:
     SECTION 1. Defined Terms. (a) Terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
     (b) As used in this Amendment, the terms listed in this Section 1(b) shall
have the respective meanings set forth in this Section 1(b).
     “Consolidated Net Leverage Ratio”: as of the last day of any period of four
consecutive fiscal quarters of the Parent, the ratio of (a) the aggregate
principal amount of all Funded Debt (excluding Capital Lease Obligations
outstanding on the relevant date of determination in an aggregate amount not to
exceed $200,000,000) of the Parent, Holdings, Intermediate Holdings, the
Borrower and its Restricted Subsidiaries on such day less the aggregate amount
of cash and Cash Equivalents owned by such entities on such day (in each case,
free and clear of all Liens (other than Liens permitted under Sections 7.3(a),
(h), (j) or (n))), determined on a consolidated basis in accordance with GAAP,
to (b) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for
such period.
     “Requisite Conditions”: the collective reference to the following
conditions: (i) the initial public offering of the common stock of the Parent
shall have been consummated, (ii) the Consolidated Net Senior Secured Leverage
Ratio shall be less than 4.50 to 1.00, (iii) the pro forma Consolidated Net
Leverage Ratio after giving effect to the consummation of the initial public
offering of the common stock of the Parent and the use of proceeds thereof shall
be less than 4.75 to 1.00 and (iv) the conditions set forth in Section 5.2 of
the Credit Agreement shall have been satisfied.
     SECTION 2. Amendment to Section 1.1 (Defined Terms). Section 1.1 of the
Credit Agreement is hereby amended as follows:



--------------------------------------------------------------------------------



 



2

     (a) The defined term “Applicable Margin” is hereby amended by deleting the
references to “1.00%” and “2.00%” with respect to the Term Loan Facility and
inserting in lieu thereof “0.75%” and “1.75%”, respectively.
     (b) The defined term “Revolving Credit Termination Date” is hereby amended
by adding “or has not been repurchased or redeemed as permitted hereunder”
before the period at the end of such defined term.
     (c) The following defined terms are hereby added to Section 1.1 of the
Credit Agreement in proper alphabetical order:
     “First Amendment”: the First Amendment to this Agreement, dated as of the
First Amendment Effective Date.
     “First Amendment Effective Date”: March 14, 2007.
     (d) Immediately upon the satisfaction of the Requisite Conditions, the
following term shall be added to Section 1.1 of the Credit Agreement in proper
alphabetical order:
     “Consolidated Total Leverage Ratio”: as of the last day of any period of
four consecutive fiscal quarters of the Parent, the ratio of (a) the aggregate
principal amount of all Funded Debt of the Parent, Holdings, Intermediate
Holdings, the Borrower and its Restricted Subsidiaries on such day, determined
in accordance with GAAP, to (b) Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for such period.
     (e) The defined term “Applicable Amount” is hereby amended by deleting such
term in its entirety and inserting the following in lieu thereof:
     “ “Applicable Amount”: as of any date of determination (the “Determination
Date”), the amount (but in no event less than zero) equal to (a) the sum of
(i) the aggregate amount of cash and the fair market value of non-cash items
received by the Parent or the Borrower as common equity after the Closing Date
and on or prior to such Determination Date, (ii) the amount of the net reduction
after the Closing Date and on or prior to such Determination Date, in
Investments held by the Parent, Holdings, Intermediate Holdings, the Borrower
and its Class I Restricted Subsidiaries in Class II Restricted Subsidiaries,
Unrestricted Subsidiaries and other entities that are not Class I Restricted
Subsidiaries made after the Closing Date resulting from proceeds realized on the
sale or other Disposition of such Investments, proceeds representing the return
of capital, including redemptions, dividends and distributions, the amount of
all guarantees released, all payments of principal of, or interest on,
Indebtedness and other obligations that constitute such Investments, and the
fair market value (not in excess of the amount previously subtracted under
clause (b)(ii) below) of any Unrestricted Subsidiary redesignated as a Class I
Restricted Subsidiary, (iii) (A) at any time prior to the time when the
Requisite Conditions (as defined in the First Amendment) have been satisfied,
Consolidated EBITDA minus 2.00 times Consolidated Interest Expense and
(B) immediately upon the satisfaction of the Requisite Conditions and at all
times thereafter, Consolidated EBITDA minus 1.75 times Consolidated Interest
Expense, in each case in this clause (iii) for the fiscal quarter in which the
Closing Date occurs and for each full fiscal quarter completed since the Closing
Date and prior to the Determination Date for which financial statements have
been delivered pursuant to Section 6.1(a)or 6.1(b), as applicable, (iv) to the
extent deducted in computing the Consolidated EBITDA specified in clause
(iii) above and not included



--------------------------------------------------------------------------------



 



3

in clause (ii) above, any net gains on sales of assets outside the ordinary
course of business (including, without limitation, any such gains that are
extraordinary gains), (v) $150,000,000 and (vi) (A) in the case of expenditures
made pursuant to Sections 7.7(c) and 7.8(h) and the designation on or after the
Closing Date of any Class I Restricted Subsidiaries of the Parent as
Unrestricted Subsidiaries, $275,000,000 in the aggregate, and (B) in the case of
expenditures made pursuant to Section 7.9(a)(i), $200,000,000 in the aggregate,
minus (b) the sum of (i) the portion of such sum expended on and after the
Closing Date and on or prior to such Determination Date pursuant to
Sections 7.6(j), 7.7(c) and 7.8(h), (ii) the portion of such sum expended on and
after the First Amendment Effective Date and on or prior to such Determination
Date pursuant to Section 7.9(a)(i) (after giving effect to the amendment to such
provision that became effective as of the First Amendment Effective Date), and
(iii) the fair market value (as of the date of such designation) of any Class I
Restricted Subsidiaries of the Parent designated as Unrestricted Subsidiaries on
or after the Closing Date. Expenditures made pursuant to Sections 7.7(c), 7.8(h)
and 7.9(a)(i) and in connection with the designation of a Class I Restricted
Subsidiary as an Unrestricted Subsidiary shall be deemed to utilize the amounts
in clause (vi)(A) above or (vi)(B) above, as applicable, prior to utilization of
the amounts in clauses (i) through (v) above. Expenditures made pursuant to
Section 7.9(a)(i) as in effect prior to the First Amendment Effective Date shall
be deemed to have not decreased, expended or utilized the Applicable Amount or
any component thereof.”.
     (f) Section 1.1 of the Credit Agreement is hereby amended by deleting the
defined terms “ECF Percentage,” “Excess Cash Flow” and “Excess Cash Flow
Application Date”.
     SECTION 3. Amendments to Section 2.3 (Repayment of Term Loans).
Section 2.3(b) of the Credit Agreement is hereby amended by adding “or has not
been repurchased or redeemed as permitted hereunder” before the period at the
end of such Section.
     SECTION 4. Amendments to Section 2.9 (Optional Prepayments). Section 2.9 is
hereby amended by adding the following new sentence at the end thereof:
     “Notwithstanding anything to the contrary in this Section 2.9, any optional
prepayment of the Term Loans made after the First Amendment Effective Date and
on or prior to the first anniversary of the First Amendment Effective Date with
the proceeds of a substantially concurrent issuance or incurrence of new term
loans which (a) are incurred for the primary purpose of refinancing the Term
Loans and decreasing the Applicable Margin with respect thereto and
(b) otherwise have terms and conditions (and are in an aggregate principal
amount) substantially the same as those of the Term Loans, shall be subject to a
prepayment premium of 1% of the aggregate amount of such prepayment.”
     SECTION 5. Amendments to Section 2.10 (Mandatory Prepayments).
     (a) Section 2.10(c) of the Credit Agreement is hereby amended by deleting
such Section in its entirety and inserting in lieu thereof “Reserved.”
     (b) Section 2.10(d) of the Credit Agreement is hereby amended by deleting
such Section in its entirety and inserting in lieu thereof “Reserved.”
SECTION 6. Amendment to Section 6 (Affirmative Covenants).
     (a) Amendment to Section 6.9 (Additional Collateral, etc.). Section 6.9(b)
of the Credit Agreement is hereby amended by adding the following sentence at
the end of such Section:



--------------------------------------------------------------------------------



 



4

     “Notwithstanding the foregoing, the Parent, Holdings, Intermediate
Holdings, the Borrower and the Subsidiary Guarantors may elect not to comply
with this Section 6.9(b) with respect to leasehold interests in real property
acquired after the Closing Date that are subject to leases which do not permit
the granting of a mortgage in favor of the Administrative Agent, to the extent
that such leasehold interests have an aggregate value, measured at the time of
any such election, not in excess of $75 million (valued in accordance with
Schedule 6.9).”
     (b) Amendment to Section 6.13 (Maintenance of Fee Owned Properties).
Section 6.13 is hereby amended by deleting such Section in its entirety and
inserting the following in lieu thereof:
     “6.13 Maintenance of Fee-Owned Properties. At all times cause the aggregate
value of all fee-owned real property of the Borrower and the Class I Restricted
Subsidiaries subject to a Mortgage to be at least $300,000,000 minus the
aggregate amount of the Net Cash Proceeds of Sale and Leaseback Transactions,
Asset Sales and Recovery Events with respect to fee-owned real properties after
the Closing Date, such value to be determined in accordance with Schedule 6.9
and demonstrated to the reasonable satisfaction of the Administrative Agent.”
     SECTION 7. Amendments to Section 7 (Negative Covenants).
     (a) Amendment to Section 7.1 (Financial Condition Covenant). Immediately
upon the satisfaction of the Requisite Conditions, Section 7.1 of the Credit
Agreement shall be amended by deleting such Section in its entirety and
inserting the following in lieu thereof:
     “Consolidated Net Senior Secured Leverage Ratio. Unless the Majority
Revolving Credit Facility Lenders shall otherwise consent in writing, at any
time that any Revolving Loans are outstanding, permit the Consolidated Net
Senior Secured Leverage Ratio for any period of four consecutive fiscal quarters
ending with any fiscal quarter to exceed 4.25 to 1.0.”
     (b) Amendment to Section 7.2 (Limitation on Indebtedness). Immediately upon
the satisfaction of the Requisite Conditions, Section 7.2(g)(ii) of the Credit
Agreement shall be amended by deleting clause (w) therein in its entirety and
inserting the following in lieu thereof:
     “(w) immediately prior to and after giving effect to the incurrence of such
Indebtedness, the Consolidated Senior Secured Leverage Ratio shall not be
greater than 4.50 to 1.00.”
     (c) Amendment to Section 7.9 (Limitation on Optional Payments and
Modifications of Debt Instruments). Section 7.9 of the Credit Agreement is
hereby amended by deleting such Section in its entirety and inserting the
following in lieu thereof:
     “7.9 Limitation on Optional Payments and Modifications of Senior Discount
Notes; Amendments to Certificate of Incorporation. (a) Except as permitted by
Section 7.2(g) or (o), make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of, or otherwise voluntarily or optionally
defease, the Senior Discount Notes (except that (i) Holdings or the Borrower may
repurchase or redeem the Senior Discount Notes, provided that, the aggregate
accreted amount of the Senior Discount Notes repurchased or redeemed after the
Closing Date pursuant to this clause (i) shall not exceed the Applicable Amount
at the time of, and immediately prior to the making of, any such repurchase or
redemption and (ii) if at any time, (A) the Consolidated Senior Secured Leverage
Ratio as of the most recent quarter end for which financial statements have been
delivered to the Agents pursuant to Section 6.1 is not greater than 4.50 to 1.00
and (B) the Consolidated Total Leverage Ratio as of the



--------------------------------------------------------------------------------



 



5

most recent quarter end for which financial statements have been delivered to
the Agents pursuant to Section 6.1 is not greater than 5.50 to 1.00, Holdings or
the Borrower may repurchase or redeem the Senior Discount Notes), or segregate
funds (except in connection with a repurchase, redemption or defeasance
permitted by the preceding parenthetical) for any such payment, prepayment,
repurchase, redemption or defeasance, or enter into any derivative or other
transaction with any Derivatives Counterparty obligating the Parent, Holdings,
Intermediate Holdings, the Borrower or any Class I Restricted Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of the Senior Discount Notes, (b) amend, modify or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of the Senior Discount Notes (other than any such amendment,
modification, waiver or other change which (A) would extend the maturity or
reduce the amount of any payment of principal thereof, reduce the rate or extend
the date for payment of interest thereon or relax any covenant or other
restriction applicable to the Parent, Holdings, Intermediate Holdings, the
Borrower or any of its Class I Restricted Subsidiaries or (B) does not require
the consent of any holder of the Senior Discount Notes to (i) cure any
ambiguity, defect or inconsistency or (ii) comply with the requirements of the
SEC in order to effect or maintain the qualification of the Senior Discount Note
Indenture under the TIA (as defined therein)) or (c) amend its certificate of
incorporation in any manner reasonably determined by the Administrative Agent to
be material and adverse to the Lenders.
     SECTION 8. Amendments to Annex A (Pricing Grid). The Pricing Grid for Term
Loans set forth on Annex A to the Credit Agreement is hereby amended by deleting
such Pricing Grid in its entirety and inserting in lieu thereof the following:
PRICING GRID FOR TERM LOANS

                      Applicable Margin for Term     Loans     Eurodollar   Base
Rate Ratings Category   Loans   Loans  
Category I
    1.50 %     0.50 %  
Category II
    1.75 %     0.75 %  

Changes in the Applicable Margin resulting from a change in the corporate credit
rating applicable to the Borrower after the first Adjustment Date shall become
effective on the date on which Moody’s or S&P changes the corporate credit
rating that is applicable to the Borrower and shall remain in effect until the
next change to be effected pursuant to this paragraph. Notwithstanding anything
to the contrary herein, if at any time a corporate credit rating applicable to
the Borrower is not issued by either Moody’s or S&P, the Applicable Margin
during such time with respect to the Term Loans shall be (a) 1.75% in the case
of Eurodollar Loans and (b) 0.75% in the case of Base Rate Loans.
For purposes of the Pricing Grid for Term Loans, the following terms shall have
the following meanings:
     “Category I”: the corporate credit rating applicable to the Borrower shall
be Ba3 or better by Moody’s and B+ or better by S&P.
     “Category II”: the corporate credit rating applicable to the Borrower by
Moody’s and S&P shall be anything other than the ratings set forth in Category
I.



--------------------------------------------------------------------------------



 



6

     SECTION 9. Conditions to Effectiveness of Amendment. The amendments set
forth herein shall become effective on the date upon which each of the following
conditions precedent have been satisfied or waived:
     (i) The Administrative Agent (or its counsel) shall have received a
counterpart of this Amendment, executed and delivered by a duly authorized
officer of the parties hereto and executed consents to this Amendment
substantially in the form of Exhibit A hereto from the Majority Revolving Credit
Facility Lenders and each of Term Loan Lenders;
     (ii) After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing; and
     (iii) All expenses required to be paid to the Administrative Agent for
which invoices supported by customary documentation have been presented to the
Borrower shall have been paid.
     SECTION 10. Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of the date hereof as if
made as of the date hereof, except for representations and warranties expressly
stated to relate to a specific earlier date, in which case such representations
and warranties were true and correct in all material respects as of such earlier
date.
     SECTION 11. Payment of Expenses. The Borrower agrees to pay or reimburse
the Administrative Agent for all of its reasonable documented out-of-pocket
costs and expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent.
     SECTION 12. Effect on the Loan Documents. Except as specifically amended or
provided for above, (i) the Credit Agreement and all other Loan Documents shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed and (ii) the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents except as
specified herein.
     SECTION 13. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 14. Execution in Counterparts. This Amendment may be executed by
one or more of the parties to this Amendment on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

            CINEMARK HOLDINGS, INC.
      By:   /s/ Michael Cavalier       Name:   Michael Cavalier       Title:  
Senior Vice President — General Counsel       CINEMARK, INC.
      By:   /s/ Michael Cavalier       Name:   Michael Cavalier       Title:  
Senior Vice President — General Counsel       CNMK HOLDING, INC.
      By:   /s/ Michael Cavalier       Name:   Michael Cavalier       Title:  
Senior Vice President — General Counsel       CINEMARK USA, INC.
      By:   /s/ Michael Cavalier       Name:   Michael Cavalier       Title:  
Senior Vice President — General Counsel       LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent and Lender
      By:   /s/ Craig Malloy       Name:   Craig Malloy       Title:  
Authorized Signatory    

 